Case 2:19-cv-01771-JFW-FFM Document 34 Filed 06/14/19 Page 1 of 1 Page ID #:188

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  CARL DAVID MENDLOW                                                 2:19−cv−01771−JFW−FFM
                                                   Plaintiff(s),

           v.
  KEITH KLEIN, et al.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         6/7/2019
  Document Number(s):                 27
  Title of Document(s):              Application to File Under Seal
  ERROR(S) WITH DOCUMENT:

  Proposed order not submitted pursuant to Local Rule 52−4.1.




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                 Clerk, U.S. District Court

  Dated: June 14, 2019                           By: /s/ Ingrid Valdes ingrid_valdes@cacd.uscourts.gov
                                                    Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
